Title: To George Washington from Brigadier General James Potter, 30 October 1777
From: Potter, James
To: Washington, George



Sir
Darbey [Pa.] Octr 30th 1777 3 oClock

I have been Round all the ferreys, and taking a vew of Carpanters Island the enemy sent over to the Island a large Reinforcement yesterday, all the meddows are under watter and the breches we maid are all opned there Bridge is Carreyed off by the flud, a part of it is on this side of the River which I have just H[e]ard of at this place, and I will go Immedatly and destroy it. I will do everey thing in my power to prevent there Gating a Bridge across again, and live in hopes that your excelancey will send over some Cannan and men to command the ferreys I am of opinion that if the communication between the enemy and there shiping was cut off the wold be so[o]n oblidged to move there Quarters, this night I will cut places in the Banks that has not been opened yet, and I am In hops it will be Imposable for them to get any provision by Rodalphe ferrey in Hast. I am your excelanceys Humble Servant

Ja’s Potter

